IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PAUL CALLAHAN,                            : No. 194 MM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA              :
AND BUCKS COUNTY COMMON PLEAS             :
COURT,                                    :
                                          :
                    Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.